Citation Nr: 0837483	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran subsequently relocated, and original 
jurisdiction of the claim folder was transferred to the RO in 
Seattle Washington.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
A transcript of the hearing is associated with the claims 
file.

The issues of entitlement to service connection for 
gastritis, bilateral hearing loss, and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Chronic headaches existed prior to service.

2.  The preexisting chronic headaches were not aggravated by 
service.



CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for chronic 
headaches.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in January 2007, prior to its 
initial adjudication of the claim.  The Board also notes that 
the veteran has been afforded appropriate VA examinations and 
service treatment records, Social Security Administration 
(SSA) disability records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Board is denying service connection for chronic headaches 
on the basis that they existed prior to service, and were not 
aggravated thereby.  

At entry into service in 1981, the veteran checked the box on 
the SA-93 Report of Medical History, indicating that she had 
experienced frequent or severe headaches.  While the law 
specifies that a history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, see 38 C.F.R. 
§ 3.304 (b)(1), in the veteran's case, a physician noted that 
the veteran had been experiencing headaches for the prior 3 
months, and that these were relieved by aspirin.  In the 
Board's view, this confirms that the condition was not simply 
historical, but that the veteran had the condition at the 
time she entered service.  This constitutes notation at the 
time of examination, acceptance, and enrollment within the 
meaning of the regulation.  Accordingly, the presumption of 
soundness does not attach.  

Although the veteran is not deemed to have been in sound 
condition with respect to headaches, service connection can 
still be granted, if it is shown that the preexisting 
headaches were aggravated by active service.  If it can be 
shown that there was an increase in disability during 
service, aggravation is presumed.  By law, such determination 
is made on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306 (b).  

Although aggravation can be established by the development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy or 
following a status as a prisoner of war, see 38 C.F.R. 
§ 3.306 (b) (2), here, the veteran does not contend that she 
engaged in combat or was a prisoner of war.  Indeed, she did 
not serve during a period of war.  Therefore, the development 
of symptomatic manifestations of a preexisting disease does 
not suffice.  Independent medical evidence is needed to 
support a finding that the preexisting disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In this case, the service treatment records simply document 
occasional treatment for headaches, variously diagnosed as 
sinus or tension headaches.  The service separation 
examination makes no mention of chronic headaches and 
contains normal findings for the head, sinuses and vascular 
system.  On the Report of Medical History at separation, the 
veteran checked the same box as she did at entry, indicating 
a history of frequent or severe headaches.  The examiner 
commented that the veteran had tension headaches and 
occasional sinus problems.  

In essence, the veteran reported the same type of 
symptomatology at entry and discharge, and was treated for 
the same type of symptomatology during service.  There is no 
indication from the records pertinent to service that there 
was any worsening or increase in disability.  The Court has 
held that evidence of an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

After service, there is no evidence of treatment for 
headaches until November 2003.  While the headaches are 
currently described as severe, this is entirely consistent 
with the veteran's Reports of Medical History at service 
entry and discharge, which refer to frequent or severe 
headaches.  

The Board has considered the veteran's statements with 
respect to a worsening of her condition.  In essence, she 
contends that, while she experienced headaches prior to 
service, they were not as bad as those experienced during and 
after service.  The veteran is competent to describe her 
symptoms, as well as their severity.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  However, the Board must also consider that 
her current contentions come almost two decades after 
discharge.  Her service records are accorded more probative 
weight than her current statements.  As discussed above, 
those records do not reflect any worsening of her headaches.  

Since the evidence does not establish that the chronic 
headaches worsened in service, the Board finds that the 
presumption of aggravation found in 38 C.F.R. § 3.306 does 
not attach.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 
(1991).  And, in light of the evidence discussed above, the 
Board finds that aggravation is not shown.  

Finally, the Board acknowledges an apparent contention of the 
veteran, discussed at her hearing, that her headaches were 
worsened secondary to physiological factors related to 
several service-connected disorders.  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  However, as no worsening is 
demonstrated in this case, service connection on a secondary 
theory of entitlement must also fail.  

In conclusion, the Board finds that the veteran's headaches 
existed prior to service, and that there was no increase in 
disability during service.  In the Board's view, the evidence 
is not in approximate balance, but preponderates against the 
claim.  Accordingly, service connection for chronic headaches 
is not in order. 


ORDER

Entitlement to service connection for chronic headaches is 
denied.




REMAND

Entitlement to service connection for gastritis.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

The Board is remanding three issues so that medical opinions 
can be obtained on the question of nexus.  

The record does not contain VA examinations or nexus opinions 
with respect to the claims of entitlement to service 
connection for gastritis, hearing loss, and tinnitus.  The 
VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

Here, there is evidence of a diagnosis of gastritis in 
service in October 1981 and February 1984.  There is also a 
diagnosis of gastritis and gastroesophageal reflux disease 
post-service in December 2003.  

With respect to hearing loss and tinnitus, the veteran has 
testified that she operated a large truck and was exposed to 
noise during service.  The veteran is competent to describe 
her exposure to noise, and her experience of symptoms such as 
diminished hearing acuity and ringing or buzzing in the ears.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

Moreover, the post service record contains a notation of 
buzzing in the ears in a June 2007 mental health evaluation.  
The veteran has testified that she has noticed decreased 
hearing for the last 10 years, and ringing in the ears for 
the last 5 years.  As such, the Board concludes that the 
requirements of 38 C.F.R. § 3.159(c)(4) are met.  See 
Charles, supra  (duty to assist required securing a medical 
opinion when there was a current diagnosis of tinnitus and 
lay evidence of tinnitus during and after service).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any outstanding evidence pertaining to 
treatment or evaluation of her claimed 
hearing loss, tinnitus, and gastritis 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination or examinations by a 
physician or physicians with appropriate 
expertise to determine the nature and 
etiology of the claimed hearing loss, 
tinnitus and gastritis.  The claims folder 
must be made available to and reviewed by 
the examiner(s).  All indicated studies 
should be performed.  

The examiner(s) should elicit from the 
veteran all complaints pertaining to 
hearing loss, tinnitus and gastritis, and 
should identify all currently supported 
diagnoses pertaining to those complaints.  

For each diagnosis identified, if any, the 
examiner(s) should provide an opinion as 
to whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by any service-
connected disorders.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate these three remanded claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, she 
and her representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


